     Case 2:18-cv-08588-RGK-PJW Document 9 Filed 10/09/18 Page 1 of 3 Page ID #:100



1     NICOLA T. HANNA
      United States Attorney
2     LAWRENCE S. MIDDLETON
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JOHN J. KUCERA (Cal. Bar No. 274184)
6     Assistant United States Attorney
      Asset Forfeiture Section
7          1400 United States Courthouse
           312 North Spring Street
8          Los Angeles, California 90012
           Telephone: (213) 894-3391
9          Facsimile: (213) 894-0142
           E-mail:    John.Kucera@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12
                               UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
      UNITED STATES OF AMERICA,                No. CV 18-8588-RGK
15
16               Plaintiff,
                                               NOTICE OF RELATED CASES
17                     v.                      PURSUANT TO LOCAL RULE 83-1.3.1

18    $699,940.00 IN BANK FUNDS FROM
      ING BANK ‘7684;ET AL.,
19
                 Defendants.
20
21
            Pursuant to Local Rule 83-1.3.1, notice is hereby given that
22
      this case is related to the following pending cases:
23
            1.   Case number CV 18-6742-RGK, In the Matter of the Seizure of
24
      Any and All Funds Held in Republic Bank of Arizona Account XXXX1889;
25
      XXXX2592, XXXX1938, XXXX2912, and XXXX2500.
26
            2.   Case Number CV 18-8420-MRW, United States of America v.
27
      $1,546,076.35 IN BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA
28
      ACCOUNT ‘1889, et al.
     Case 2:18-cv-08588-RGK-PJW Document 9 Filed 10/09/18 Page 2 of 3 Page ID #:101




 1          3.   Case number CV 18-8423, United States of America v.

 2    $404,374.12 in Bank Funds Seized from National Bank of Arizona

 3    Account ‘0178, et al.

 4          4.   Case number CV 18-8551, United States of America v. Real

 5    Property Located in San Francisco County, California.

 6          5.   Case number CV 18-8565, United States of America v.

 7    $16,500,000.00 in Bank Funds Seized from K&H Account ‘1210.

 8          6.   Case number CV 18-8566, United States of America v.

 9    $5,462,027.17 in Bank Funds Seized from Compass Bank Account ‘3873,

10    et al.

11          7.   Case number CV 8568-JFW, United States of America v.

12    $359,527.06 Seized from Compass Bank Account ‘3825, et al.

13          8.   Case number CV 18-8569-RGK, United States of America v.

14    €1,680,028.85 in Bank Funds Seized from Fio Account ‘2226, et al.

15          9.   Case number CV 18-8577-SJO, United States of America v.

16    €3,213,937.81 in Bank Fund Seized from Fio Account ‘4194, et al.

17          10. Case number CV 18-8570-DDP, United States of America v. Any

18    and All Funds in ‘K000 K, et al.

19          11. Case number CV 18-8578-ODW, United States of America v.

20    $3,374,918.61 in Bank Funds Seized from Prosperity Bank Account

21    ‘7188.

22          12. Case number CV 18-8579, United States of America v.

23    $689,884.48 Seized from First Federal Savings & Loan of San Rafael

24    Account ‘3620, et al.

25    / / /

26    / / /

27
28



                                              2
     Case 2:18-cv-08588-RGK-PJW Document 9 Filed 10/09/18 Page 3 of 3 Page ID #:102




 1          13. Case number 18-8592, United States of America v. Various

 2    Internet Domain Names.

 3     Dated: October 9, 2018              NICOLA T. HANNA
                                           United States Attorney
 4                                         LAWRENCE S. MIDDLETON
                                           Assistant United States Attorney
 5                                         Chief, Criminal Division
 6                                         STEVEN R. WELK
                                           Assistant United States Attorney
 7                                         Chief, Asset Forfeiture Section
 8
 9                                         ____/s/John J. Kucera________
                                           JOHN J. KUCERA
10                                         Assistant United States Attorney
11                                         Attorneys for Plaintiff
12                                         United States of America

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
